     Case 1:08-cr-00076-JBW Document 2323-1 Filed 03/22/19 Page 1 of 3 PageID #: 16445




The NewYorkTimes
Company



                                                                                             \

David McCraw              March 20, 2019
Vice President & Deputy
General Counsel

T 212 556 4031

mccraw@nytimes.com
                                       -      -
620 8th Avenue
New York, NY 10018
                          VIA FEDERAL EXPRESS
nytimes.com
                          The Honorable Jack B. Weinstein
                          United States District Court
                          Eastern District of New York
                          225 Cadman Plaza East
                          Brooklyn, NY 11201

                          Re:       United States v. Agate et al., 08-cr-76-JBW-5 - Access to Sentencing
                                    Memorandum

                          Dear Judge Weinstein:

                          I write on behalf of The New York Times Com




                          On March 13, 2019, Mr. Cali- reputed to be the acting boss of the Gambino
                          crime family-was shot and killed outside his home on Staten Island. 2 The
                          incident has given rise to renewed interest in Mr. Cali's criminal history,




                                1
                                The right of access is an affirmative, enforceable public right, and the
                          standing of the press to enforce it is well settled. See, e.g., Globe Newspaper Co.
                          v. Superior Court, 457 U.S. 596, 609 n.25 (1982); Hartford Courant Co. v.
                          Pellegrino, 380 F.3d 83, 91 (2d Cir. 2004).
                                2
                                Ali Winston and William K. Rashbaum, Gambino Mob Boss Killing: Staten
                          Island Man Is Charged With Murder, N.Y. Times (Mar. 16, 2019),
                          https://nyti.ms/2OfiHP 1.
Case 1:08-cr-00076-JBW Document 2323-1 Filed 03/22/19 Page 2 of 3 PageID #: 16446




                 including his 2008 conviction in this Court for extortion conspiracy. 3 See Dkt.
                 756. Mr. Cali was initially sentenced to 18 months in prison. See Dkt. 1119. 4

                 In the course of its reporting, The Times reviewed the public docket of this
                 proceeding and noticed that, unlike the Government's sentencing memorandum,
                 see Dkt. 1013, Mr. Cali's sentencing memorandum does not appear on the
                 docket. The Times contacted Mr. Cali's counsel to inquire about the
                 memorandum; it was told that the document had been sent directly to the Court
                 but never filed. Mr. Cali's counsel declined to release a copy to The Times. The
                 Times then contacted the Court to seek access to it. The Times was informed that
                 the Court no longer has a copy of the memorandum, and it was directed to file a
                 formal application for relief. The Times asks that this letter be treated as such.

                 The Second Circuit has squarely held that the First Amendment right of access
                 applies to sentencing proceedings and related documents. United States v.
                 Alcantara, 396 F.3d 189, 196-98 (2d Cir. 2005); see also United States v. Munir,
                 953 F. Supp. 2d 470,477 (E.D.N.Y. 2013) ("The qualified right of access to
                 judicial proceedings and documents, protected under the Constitution and
                 common law, extends to materials submitted to the Court in connection with
                 sentencing that the Court is asked to consider.") (citation and internal marks
                 omitted). As this Court has explained, access to sentencing memoranda is critical
                 for public confidence in the judiciary, which "is founded on the fact that the
                 material judges rely on for decision is available to the public." United States v.
                 Huntley, 943 F. Supp. 2d 383, 385 (E.D.N.Y. 2013). The showing required to
                 overcome the First Amendment right is therefore appropriately high: sealing may
                 be justified only by "specific, on the record findings demonstrating that [sealing]
                 is essential to higher values and is narrowly tailored to serve that interest." Id.
                                                                                                   5
                 (quoting Alcantara, 396 F.3d at 199) (alteration and internal marks omitted).



                     3
                       See Michael Wilson and Benjamin Weiser, Frank Cali, the Slain Gambino
                 Boss, Was a 'Ghost' Who Avoided the Limelight, N. Y. Times (Mar. 14, 2019),
                 https://nyti.ms/2HkKk8C.
                     4
                       Mr. Cali was re-sentenced to 16 months in prison on November 26, 2008,
                 apparently because of an error in the amount of loss associated with Mr. Cali's
                 offense. See Dkts. 1368, 1498. The Times does not seek documents related to the
                 re-sentencing.
                     5
                      There is also a common law right of access to records of criminal
                 proceedings, but in these circumstances the analysis would largely mirror the
                 constitutional analysis. See Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110,
                 124 (2d Cir. 2006).


                                                          2
Case 1:08-cr-00076-JBW Document 2323-1 Filed 03/22/19 Page 3 of 3 PageID #: 16447




                 Mr. Cali's sentencing memorandum is plainly subject to a First Amendment right
                 of access. The memorandum was submitted to the Court to inform its decision on
                 Mr. Cali's sentence, which it made on August 7, 2008. See Dkt. 1141. The fact
                 that the document was not actually filed does not strip the public of its right of
                 access. See, e.g., United States v. Gotti, 322 F. Supp. 2d 230, 249 (E.D.N.Y.
                 2004) (sentencing letters sent directly to the court "are the functional equivalent
                 of being 'physically filed"');United States v. Ullah, 18-cr-16-RJS, 0kt. 56, at 2
                 n.l (S.D.N.Y. Nov. 5, 2018) (parties "cannot skirt the public's right of access to
                 judicial documents simply by declining to file a document with the Clerk")
                 ( citation and internal marks omitted). Accordingly, The Times requests that the
                 Court direct Mr. Cali's counsel to publicly file a copy of the sentencing
                 memorandum, subject only to narrow redactions to protect sensitive personal
                 information of Mr. Cali or others.

                 We thank the Court for its consideration of the matter.

                 Respectfully submitted,




                 David McCraw

                 cc:     All counsel of record (via email)




                                                          3
